MANDATE

                                Court of Appeals
                            First District of Texas
                                 NO. 01-08-00337-CR

                       DONNA GAYLE HOLCOMB, Appellant

                                           V.
                          THE STATE OF TEXAS, Appellee

    Appeal from the 230th District Court of Harris County. (Tr. Ct. No. 1141352).


TO THE 230TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 28th day of August 2014, the cause upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                     This case is an appeal from the final judgment signed by
             the trial court on April 16, 2008. After submitting the case on
             the appellate record and the arguments properly raised by the
             parties, the Court holds that there was reversible error in the
             trial court’s judgment. Accordingly, the Court reverses the
             judgment of the trial court and remands the case to the trial
             court with instructions to reform the conviction to reflect the
             third-degree felony theft of property with an aggregated value
             of between $20,000 and $100,000 and to conduct a new
             punishment hearing.

                    The Court orders that this decision be certified below
             for observance.
              Judgment rendered August 28, 2014.

              Panel consists of Chief Justice Radack and Justices Bland and
              Huddle. Opinion delivered by Justice Bland.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




June 19, 2015
Date                                                    CHRISTOPHER A. PRINE
                                                        CLERK OF THE COURT